Citation Nr: 1024761	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
cervical spondylosis with dizziness and headaches.  

2.  Entitlement to an initial (compensable) rating for bilateral 
hearing loss.  

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In that decision, service connection was established for the 
cervical spondylosis with dizziness and headaches and for 
bilateral hearing loss.  The Veteran's claim for service 
connection for a pulmonary condition, claimed as due to exposure 
to asbestos or herbicides, and a TDIU were denied.  The Veteran 
timely appealed.  

In a February 2009 decision, the Board denied the claim for 
service connection for a pulmonary condition, claimed as due to 
asbestos or herbicide exposure.  The issues as listed on the 
title page of this decision were remanded for additional 
evidentiary development, to include contemporaneous VA 
examinations.  The requested evaluations were conducted in 2009, 
and the claims have now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  From the date of entitlement to service connection 
(12/23/02), the Veteran's cervical spine disability has been 
manifested (at most) by severe limitation of motion of the 
cervical spine or no more than severe intervertebral disc 
syndrome (IDS).  Current range of motion (ROM) includes forward 
flexion of 45 degrees, extension to 35 degrees, bilateral lateral 
flexion of 40 degrees, and rotation to 60 degrees, bilaterally.  
The cervical spine disorder has not been productive of any 
incapacitating episodes within any 12-month period.  There have 
been no findings of ankylosis or complete bony fixation of the 
spine.  

2.  From the date of entitlement to service connection 
(12/23/02), the Veteran has had level I hearing acuity in his 
right and left ears.  

3.  The Veteran's service-connected conditions are limited to the 
cervical spine and bilateral hearing loss conditions as discussed 
above.  A combined disability evaluation of 40 percent is in 
effect.  These evaluations do not meet the schedular requirements 
for assignment of a TDIU.  

4.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess 
of 40 percent for cervical spondylosis with dizziness and 
headaches are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5285, 5290, 5293 (2002 and 
2003), 5010-5003, 5235, 5237, 5242, 5243 (2009).  

2.  The criteria for entitlement to an initial (compensable) for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.10, 4.85, DC 6100 (2009).  

3.  The criteria for assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in April 2003, March 2009, and 
May 2009) specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish entitlement 
to service connection on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the March 2009 and May 2009 VCAA 
letters mentioned above.  



Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case herein, 
remains an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, but only if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known to the US Court of Appeals for Veterans 
Claims as "staged" ratings.  Id. at 126.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine 

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010 (2009).  The criteria for rating traumatic 
arthritis in DC 5010 direct that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

The Board has rated the Veteran's cervical spine disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 26, 
2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
The most favorable regulation will be applied after the date of 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).

Prior to September 23, 2002, IDS warranted a 10 percent rating 
when mild; a 20 percent rating when moderate, with recurrent 
attacks; and a 40 percent rating when severe, with recurring 
attacks with intermittent relief.  A 60 percent rating was 
warranted for IDS that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002, the rating criteria for the 
evaluation of IDS were amended to evaluate the disorder either on 
the total duration of incapacitating episodes resulting from 
intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  A rating of 20 percent was warranted 
for IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The reclassified diagnostic codes include 
5235 (vertebral fracture or dislocation), 5237 (lumbosacral or 
cervical strain) and 5243 (intervertebral disc syndrome).  68 
Fed. Reg. 51454 (Aug. 27, 2003).  The code for Intervertebral 
Disc Syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5235, 5237, 5242, 5243 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides that a rating of 20 
percent is warranted where the evidence shows there is forward 
flexion of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 30 percent is warranted where forward 
flexion of the cervical spine is 15 degrees or less, or, for 
favorable ankylosis of the entire cervical spine.  Finally, a 
rating of 40 percent is warranted for unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a (2009).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal ranges of 
motion for each component of spinal motion provided are the 
maximum usable for calculating the combined range of motion.  38 
C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2009).

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 8100 
(2009).  This DC provides for the assignment of a 50 percent 
rating with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on average once a 
month over the last several months, a 30 percent rating is 
warranted.  With characteristic prostrating attacks averaging one 
in two months over the last several months, a 10 percent rating 
is warranted, and with less frequent attacks a noncompensable 
rating is assigned. 

Background and Analysis

Service connection for severe cervical spondylosis with dizziness 
and headaches was granted upon rating determination in September 
2003.  A 40 percent rating was assigned, effective from December 
22, 2002.  This was the date that the Veteran's claim for service 
connection was submitted.  Review of the rating decision reflects 
that the 40 percent rating was awarded based on application of 
cervical spine codes (30%) and an additional rating of 10% based 
on headaches associated with this condition.  

It has not been contended or shown in this case that the Veteran 
has complete bony fixation of the spine (DC 5286), ankylosis of 
the cervical spine (DC 5287), a sacroiliac injury and weakness 
(5236), spinal stenosis (5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or spinal 
fusion (DC 5241). Accordingly, the DCs pertaining to those 
disabilities are not applicable in this case.

The STRs reflect that the Veteran was seen in the mid 1960s for 
cervical spine problems.  Degenerative arthritic changes were 
diagnosed.  Private records show that in 2003 he was diagnosed 
with severe spondylosis from multilevel degenerative disk disease 
(DDD) greater than usually seen for age with high grade 
neuroforaminal narrowing suspected at C5-6, bilaterally.  

When examined by VA in April 2003, there was neck limitation of 
motion.  Forward flexion was limited to 20 degrees, although it 
was not particularly painful.  Rear extension was limited to 10 
degrees and was moderately painful.  Rotation of the neck to the 
left was limited to 30 degrees and was markedly painful.  
Rotation of the neck to the right was limited to 50 degrees and 
moderately painful.  Lateral flexion was limited to 10 degrees on 
the left and 20 degrees on the right.  On the left there was more 
pain than on the right.  There was objective evidence of painful 
motion.  There was no evidence of spasm or weakness. There was 
some tenderness on the left side of the neck.  There was no fixed 
deformity or abnormality of the musculature of the back.  Sensory 
exam was normal with no evident muscle wasting or reflex changes.  

The diagnosis was severe cervical spondylosis.  The condition was 
associated with dizziness, which did not appear to be 
neurological in origin, and with occasional headaches.  

Additional VA examination of the cervical spine was conducted in 
August 2009.  The examiner note that the entire claims file was 
reviewed.  The Veteran complained of stiffness with movement, 
especially grinding in the cervical area with cervical extension.  
He stated that he had less trouble with his neck since he was now 
retired.  On physical examination his posture was straight and 
his gait was stable, smooth, and symmetric.  Exam of the spine 
revealed no soft tissue, bony tenderness, or deformity.  
Spurling's was negative, bilaterally.  Strength was 5/5 without 
fatigue, motion changes, or pain with repetitive testing.  
Passive motion of the cervical spine, when supine, was normal, 
with slightly reduced bilateral rotation.  ROM was full to 45 
degrees on forward flexion.  Extension was to 45 degrees out of 
35, lateral flexion was to 40 degrees, bilaterally, out of 45, 
and rotation was to 60 degrees, bilaterally, out of 80.  The 
examiner noted that cervical ROM was "full."  There was a large 
component of anxiety.  

Upon neurological evaluation, the examiner noted that the Veteran 
was alert and oriented x 3.  He was able to rock up on his heels 
and rise upon his toes and take several steps forward without 
difficulty.  He was able to tandem walk without loss of balance, 
and sensory was grossly intact and symmetric.  Deep tendon 
reflexes were 2+ and symmetric.  Plantars were downgoing.  Dix 
Hillpike resulted in nonlocalizing nystagmus.  The Veteran was 
cooperative and in no acute distress.  He spoke clearly and 
provided appropriate responses.  His eye contact was good, and he 
appeared his stated age.  The diagnoses were cervical spondylosis 
and cephalgia.  The examiner added that X-rays of the cervical 
spine did not correlate with his symptoms and represented an 
imaging diagnosis, not a clinical one.  

According to the examiner, of note was the appearance of high-
grade foraminal stenosis at C5-6 with no radicular complaints or 
findings.  The examiner noted that based on biomechanical 
studies, degenerative disks did not alter spinal ROM.  Despite X-
ray evidence of subluxation within the cervical spine at the 
lower 3 levels, pain complaints were not present, historically or 
with examination.  The examiner reported that no medical evidence 
supported the concept of diminished spinal motion resulting in 
impairment or disability.  It was noted that when supine, the 
Veteran had normal passive cervical motion, which indicated that 
the facet joints changes had little to do with motion impairment.  
If was further noted that his headaches were not secondary to the 
cervical spine disease.  Even if the headaches were more frequent 
and lasting, the examiner reported that the cervical spine was 
not the etiology.  It was also reported that no pathology of the 
cervical spine would result in the complaints of dizziness.  The 
examiner pointed out that this was a brain or vestibular problem, 
not a cervical spine problem.  

Under the old schedular criteria of DC 5290, a maximum rating of 
30 percent is allowed for severe limitation of cervical motion.  
38 C.F.R. § 4.71a, DC 5290 (2009).  However, as the Veteran is 
already in receipt of a 40 percent rating for his cervical spine 
disability, DC 5290 cannot serve as a basis for an increased 
rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's cervical spine 
disability again fails to satisfy the requirements for more than 
a 40 percent rating.  The criteria delineated in the General 
Rating Formula for Diseases and Injuries of the Spine allows a 
higher rating of 100 percent for unfavorable ankylosis of the 
entire spine.  However, on VA examination in June 2009, there was 
no evidence of ankylosis of the spine.  Therefore, DCs 5237 and 
5242 cannot serve as a basis for an increased rating.  38 C.F.R. 
§ 4.71a (2009).

Under the old schedular criteria of DC 5293, a maximum rating of 
60 percent rating is warranted for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  On VA 
examination in August 2009, there were few positive findings and 
limitation of ROM was, at the most, moderate.  The Veteran 
Spurling's sign was negative.  Neurological exam was essentially 
normal.  Thus, the Board finds that the old schedular criteria of 
DC 5293 cannot serve as a basis for an increased rating for the 
period under consideration.

After September 23, 2002, and prior to September 26, 2003, IDS 
could be rated either on the basis of the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic 
and neurologic manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating. 38  
C.F.R. § 4.71a, DC 5243 (2003 and 2004). Under that DC, a 40 
percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least four 
weeks but less than six during the past 12 months.  A 60 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
cervical spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that DC.

A September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.

For purposes of rating under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from IDS that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes. Similarly, neurologic disabilities are rated separately 
using criteria for the most appropriate neurologic DC or DCs.  38 
C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003- 04).

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his cervical spine 
disability during any one-year period of the rating period under 
consideration.  While the Veteran complained of twenty-four 
incapacitating episodes during the last twelve month period on VA 
examination in June 2009, there is no objective evidence that 
those episodes required bed rest and treatment prescribed by a 
physician.  Accordingly, it has been determined in this case that 
the evidence does not show incapacitating episodes as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002, to 
September 26, 2003, and from September 26, 2003, through the 
present, respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if chronic 
orthopedic and neurologic manifestations are evaluated separately 
and combined with all other disabilities.

Turning first to the orthopedic manifestations, range of motion 
testing of the cervical spine on VA spine examination in August 
2009, the Veteran's cervical spine showed, at the most, moderate 
limitation of motion.  Forward flexion was full, and extension 
was limited by 10 degrees, lateral flexion by 5 degrees, and 
rotation by 20 degrees.  There was no evidence of ankylosis of 
the spine.  Therefore, the Board finds that the requirements for 
a higher rating under the General Rating Formula, unfavorable 
ankylosis of the entire spine, is not shown.  38 C.F.R. § 4.71a, 
DC 5237 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

In this case, it has not been contended or shown in this case 
that the Veteran has neurological manifestations.  Accordingly, 
the DCs pertaining to those disabilities are not applicable in 
this case.  Similarly, while the Veteran's was initially noted to 
have headaches and dizziness associated with his cervical spine 
disorder, recent evaluation discounted the previous finding, 
noting that no pathology of the cervical spine would result in 
complaints of headaches or dizziness.  These disorders are 
considered as part of the cervical spinal disorder and there is 
no evidence to suggest that either pathology is sufficiently 
active so as to provide a basis for a separate compensable 
rating.

The Board has determined that the Veteran is entitled to no more 
than a 40 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board 
has considered the Veteran's complaints of flare-ups and pain, as 
well as all evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating greater than 40 
percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board finds that there is no basis for assigning a rating in 
excess of 40 percent because the evidence does not show that the 
Veteran has unfavorable ankylosis of the entire spine, even 
considering any additional limitation due to pain or flare-ups.

Bilateral Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  Table 
VIa is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. §§  4.85, 4.86 
(2009).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Background and Analysis

In a September 2003 rating decision, service connection was 
granted for bilateral hearing loss, and a noncompensable rating 
was assigned, effective from the date that the claim was 
submitted - December 23, 2002.  The Veteran contends that a 
compensable rating is warranted for this condition.  

While the Veteran was not treated for hearing loss during 
service, he gave a history of being exposed to noise during 
service upon VA audiological examination in July 2003.  

On the authorized audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
40
LEFT
20
20
30
45
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
Puretone threshold averages were 30 (right) and 39 (left).  

Additional VA audiological evaluation was conducted in August 
2009.  On the authorized audiological evaluation in July 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
60
LEFT
15
15
30
50
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  
Puretone threshold averages were 37.5 (right) and 41.25 (left).  

The reports of VA examinations reflect level I hearing acuity in 
both ears. This numeric designation is derived by applying the 
puretone threshold averages and the speech discrimination scores 
to Table VI.  Applying the hearing acuity numeral of I (both 
ears) to 38 C.F.R. § 4.85, Table VII, DC 6100 then establishes 
the Veteran's entitlement to a noncompensable evaluation for 
bilateral hearing loss.

Based on the level of hearing loss in the Veteran's ears, the 
Board concludes that the criteria for entitlement to a higher 
initial schedular evaluation for such loss are not met.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded a different schedular evaluation in the future should his 
bilateral hearing disability picture change.  38 C.F.R. § 4.1 
(2009).  At present, however, a noncompensable schedular 
evaluation is the most appropriate given the medical evidence of 
record.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  

Final Considerations as to Increased Ratings Claims

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected disability 
or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the regular schedular 
standards are not inadequate.  There is no evidence that he has 
been frequently hospitalized for treatment of his cervical spine 
disability or bilateral hearing loss  Neither does the record 
reflect marked interference with his employment due solely to his 
service-connected cervical spine and hearing loss disabilities.  

The Board recognizes the contentions the Veteran's contentions as 
to the severity of his cervical spine disability and his hearing 
loss.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms satisfy 
medical diagnostic criteria such as ankylosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  As a result, his assertions do not constitute 
competent medical evidence in support of an increased rating for 
a cervical spine disability or for bilateral hearing loss.

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the Claimant.  
Moore, 1 Vet. App. at 359.

As noted above, a claim for a TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 Vet. 
App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2009).

Background and Analysis

The Veteran's service-connected conditions are limited to the 
cervical spine, rated as 40 percent disabling, and bilateral 
hearing loss, rated as noncompensable.  A combined disability 
evaluation of 40 percent is in effect.  Thus, he does not meet 
the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(b) 
(2009).  

When examined by VA in 2009, it was noted that the Veteran had 
retired from his place of employment since the previous VA 
examination in 2003.  He had worked at Qwest for 30 years as a 
central office tech and did computer work.  His neck caused him 
less trouble now since he had retired.  He was able to walk 1-2 
blocks and go up or down 1-2 flights of stairs without 
difficulty.  He denied problems with loss of balance or falls.  
His upper extremity function was normal, and he was able to 
perform both instrumental and basic activities of daily living 
without assistance.  

As noted earlier, his neck symptoms are currently minimal with 
only moderate (at most) limitation of motion.  There are no 
clinical findings which reflect that the Veteran's cervical spine 
disorder substantially precludes gainful employment.  While the 
audiological examiner noted that he would best work in quieter 
environments, it was specifically noted that his hearing loss did 
not limit his ability to perform all forms of employment.  There 
is no medical opinion to the contrary.

Therefore, the Board concludes the Appellant is not unemployable 
due to his service-connected disabilities.  His service-connected 
disabilities may interfere with some types of work, but would not 
prevent him from obtaining all substantially gainful employment.  
The fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.

There is a distinction between extraschedular evaluations under 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  38 C.F.R. § 4.16(b) requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her service-
connected disabilities that do not meet certain percentage 
requirements of 38 C.F.R. § 4.16(a).  Under the circumstances of 
this case where there are only minimal residuals of service-
connected conditions, there is no need to refer the Veteran's 
case for extraschedular consideration in accordance with 38 
C.F.R. § 4.16(b) (2009).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 40 percent for 
cervical spondylosis with dizziness and headaches is denied.  

Entitlement to an initial (compensable) rating for bilateral 
hearing loss is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


